Works, J.
The only question presented in this case is as to the sufficiency of the description of the real estate in the notice of mechanic’s lien sought to be foreclosed.
The court below held the notice to be sufficient, and rendered judgment in favor of plaintiff.
The only reference to any real estate in the notice is as follows: “That certain lot and parcel of land situated in said county of Nevada, state of California, and sought to be charged with this lien, and described as follows, to wit.”
It would seem that it was the intention of the scriv*397ener who drew the notice to follow this general reference to the property by a specific description of it, but if so, such description is entirely omitted.
The courts have been very liberal in upholding imperfect descriptions in this class of cases, but here there is absolutely no description of the property. The court below erred in admitting the notice in evidence over the objection of appellant, and the findings of the court based upon such notice are not sustained by the evidence.
The judgment and order denying the motion for a new trial are reversed.
Thornton, J., Paterson, J., Searls, C. J., and McFarland, J., concurred.